Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMENT AND REASONS FOR ALLOWANCE

Claims 1-4, 6-8, 11, 13, and 15-25 of O. Back et al., App. No. 16/347,977 (Nov. 8, 2017) are pending and in condition for allowance.  

Withdrawal Election of Species Requirement

The election of species requirement is withdrawn and all pending claims rejoined and examined.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction/election as set forth in the Office action mailed on July 21, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawal Claim Objections

Objection to claims 8, 11, 13, 21, and 23 for recitation of “Gemini” is withdrawn in view of Applicant’s argument.  


Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claims 1-4, 6-8, 13, 15,16, 17, and 18 under 35 U.S.C. 112(b) as indefinite on the grounds that the claim 1 recitation of “thereafter the temperature is raised to a temperature T2 which is strictly above 270 [Symbol font/0xB0]C and up to 400 [Symbol font/0xB0]C” is unclear with respect to the full scope of the meaning of “strictly” is withdrawn in view of Applicant’s Amendment.  

Withdrawal Non-Statutory Double Patenting

Rejection of instant claims 1-4, 6-8, 13, 16 and 17 on the ground of nonstatutory double patenting as being unpatentable over conflicting claims 1-14 of O. Black et al., US 10,035,746 (2018) (the “‘746 patent”) is withdrawn in view of Applicant’s Terminal Disclaimer filing.  

Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  The instant claims are free of the art of record and meet the requirements of § 112.  

It is first noted that the subject matter of instant independent claim 1 steps (a) and (b) has previously been found allowable by the Office during the prosecution of O. Black et al., US 10,035,746 (2018) (see previous double patenting rejection).  Neither this patent nor its underlying PCT publication (WO 2016/177842 (Nov. 10, 2016) are considered prior art to the instant claims because these patent documents name the same inventive entity as the instant application and the instant claims are considered fully supported pursuant to § 112 by instant priority document EP 16306467.8 (Nov. 8, 2016).  

decarboxylative ketonization of acids with metal catalysts.  However, these references at least do not teach or suggest the instant claim 1 limitation of:

synthesizing the internal ketone by a process P for the decarboxylative ketonization of at least one fatty acid, at least one fatty acid derivative or a mixture thereof in a liquid phase with a metal compound as catalyst, wherein

a) in a first step, elementary metal or a metal compound and the fatty acid, fatty acid derivative or mixture thereof comprising at least 10 mol %, based on the entire amount of fatty acid or fatty acid derivative, of fatty acid having 12 carbon atoms or less or derivative of fatty acid having 12 carbon atoms or less, are mixed in a molar ratio of from 1:0.8 to 1:3.5 (molar ratio metal : carboxyl group equivalent) and reacted for a period P1 of from 5 min to 24 h at a temperature T1 of from 100 [Symbol font/0xB0]C to 270 [Symbol font/0xB0]C in the substantial absence of added solvent, and 

b) thereafter the temperature is raised to a temperature T2 which is strictly above 270 [Symbol font/0xB0]C and up to 400 [Symbol font/0xB0]C, and additional fatty acid, fatty acid derivative or a mixture thereof comprising at least 10 mol %, based on the entire amount of fatty acid or fatty acid derivative, of fatty acid having 12 carbon atoms or less or derivative of such fatty acid, is added over a period of time P2 of from 5 min to 24 h in the substantial absence of added solvent until the molar ratio of fatty acid, fatty acid derivative or mixture thereof to metal is in the range of from 6:1 to 99:1 . . . 

particularly these references do not teach or suggest, the above claim 1 underlined portions for decarboxylative synthesis of an internal ketone reciting that the reaction is conducted in the liquid phase, using two successive fatty acid additions, at different temperatures, at the particular temperatures recited.  The prior art cited either employs gas phase and/or higher temperatures and does not teach or suggest a two-step fatty acid addition at different temperatures. 




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


However, Davis does not teach or suggest the claimed 2 step addition at two different temperatures.  See also, R. Davis et al., 27 Journal of Organic Chemistry, 854-857 (1962).  Note that R. Curtis, 66 J.S.C.I., 402-407 (1947) and US 5,416,239 cited in the Written Opinion of the International Searching Authority have been considered.  

Comment Regarding 35 USC § 112, First Paragraph

Although the instant claims are considered broad, the instant disclosure, as of the filing date, is considered to contain sufficient information as to enable one skilled in the pertinent art to make and use the claimed invention without undue experimentation for the reasons given in the previous Office action. MPEP § 2164.08 (emphasis added) (citing In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  In view of the discussion in the previous Office action, the instant claims while large in breadth, are directed to a well-developed art with a high degree of predictability with respect to suitable reactants and suitable metal catalysts.  MPEP § 2164.01(a).  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  MPEP § 2164.03.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622